Citation Nr: 0925483	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to July 11, 2005 for 
the grant of a 100 percent evaluation for posttraumatic 
stress disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to 
August 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland which increased from 70 to 100 percent 
the evaluation for service-connected PTSD, effective from 
July 11, 2005. The Veteran appealed for an earlier effective 
date for a total disability rating.

In October 2008, the Veteran and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
Board's Office in Washington, D.C. A transcript of the 
proceeding is of record. During the hearing, the Veteran 
provided additional evidence consisting of June 2008 
correspondence from a VA physician, and extensive records 
pertaining to his history of receipt of VA compensation as 
well as vocational rehabilitation records, along with a 
waiver of RO initial consideration. 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

The Board further notes that there were previously on appeal 
several additional claims both for service connection, and 
increased ratings for service-connected disabilities which 
the Veteran decided to withdraw from appellate consideration 
during a July 2007 informal conference with a Decision Review 
Officer (DRO)        at the RO. See 38 C.F.R. § 20.204 
(2008).

During the October 2008 hearing, the Veteran raised various 
allegations as to error in the original rating claim which 
granted service connection for a psychiatric disorder.  The 
issue of whether clear and unmistakable error is therefore 
REFERRED to the RO for appropriate action.






FINDINGS OF FACT

1.	The Veteran filed a claim for increased rating beyond 
the 30 percent level assigned for a service-connected 
psychiatric disability then characterized as an anxiety 
disorder in July 11, 2005. 

2.	There is no earlier pending unadjudicated claim for an 
increased rating that is    on file.

3.	There is sufficient basis to conclude that during the 
year preceding the filing of the July 11, 2005 claim the 
criteria for the assignment of a 100 percent rating for PTSD 
were met. 


CONCLUSION OF LAW

The criteria for an effective date of July 11, 2004 for the 
award of a 100 percent rating for PTSD are met. 38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.400; 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through September 2006 VCAA 
notice correspondence which pertained to a prior claim for 
increased rating for PTSD, and included an addendum providing 
Dingess/Hartman compliant notice specifying the criteria to 
establish an earlier effective date for disability 
compensation. The December 2007 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
entitlement to an earlier effective date. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

The above-referenced September 2006 VCAA notice directly 
addressed a claim for increased rating, which arguably 
differs somewhat in substance from the instant claim for an 
earlier effective date, i.e., retroactive assignment of an 
increased rating before the assigned effective date. As 
mentioned, however, the Dingess/Hartman notice addendum 
delineated the criteria to establish an earlier effective 
date. The Veteran also received advisements on the applicable 
procedures for demonstrating entitlement to an earlier 
effective date through the December 2007 SOC, the rating 
decision on appeal, and during the October 2008 hearing. See 
Stuckey v. West, 13 Vet. App. 163 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    

The present decision also is to award the greatest degree of 
benefits allowable by law under 38 C.F.R. § 3.400(o)(2) given 
the absence of an earlier pending claim for increase on file. 
As a result, there is no detrimental impact in deciding this 
claim based on the content of the VCAA notice that has been 
provided. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice correspondence provided to the Veteran met this 
standard. To the extent that further notice information has 
been sent following this initial correspondence, there is no 
indication of any additional relevant evidence or information 
that must be associated with the record. The Veteran has had 
the full opportunity to participate in the adjudication of 
the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), and service personnel records. The Veteran 
has undergone VA Compensation and Pension examinations. See 
38 C.F.R. § 4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition). The Veteran has also 
directly requested VA's assistance in obtaining complete 
records from his participation in a vocational rehabilitation 
program during the 1970s and 1980s. Previously the Veteran 
had requested and received an extension of time for the 
pendency of his appeal to submit additional evidence 
pertaining to this program. As discussed below, however, the 
determinative issue is the date of filing of a pending claim 
for benefits, and additional medical evidence pertaining to 
medical severity of the disorder in question such as that 
identified above would not have a dispositive effect upon     
the case. The absence of such records therefore is 
nonprejudicial in this instance. Bernard v. Brown, supra.

In support of his claim, the Veteran has provided extensive 
documentation comprised of prior service records, records 
pertaining to earlier receipt of VA compensation and 
vocational rehabilitation benefits, and several lay 
statements from both himself and third parties. The Veteran 
and his spouse testified during an October 2008 Central 
Office hearing before the undersigned. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action 
is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369   (Fed. Cir. 2004). Accordingly, 
the Board will adjudicate the claim on the merits.

Analysis of the Claim

The Board has determined that an effective date of July 11, 
2004 is warranted based upon the medical evidence of the 
severity of symptomatology of service-connected PTSD during 
the one year prior to the established date of claim for an 
increased rating. 

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008). The general rule 
with regard to an award of increased compensation is that the 
effective date for such an award will be the date the claim 
was received or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400(o)(1) (2008). An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992). Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. 38 C.F.R. § 
3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations require a 
claimant to have an intent to file a claim for VA benefits); 
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) 
(noting that even an informal claim for benefits must be in 
writing). 

In addition, under 38 C.F.R. § 3.157(b) once a formal claim 
for compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits: the report of examination or hospitalization at a 
VA or uniformed services medical facility, evidence from a 
private physician or layperson that shows the reasonable 
probability of entitlement to benefits, or examination 
reports or clinical records from State medical facilities or 
other institutions. 

The Veteran is appealing from a July 2007 rating decision 
that granted a 100 percent rating for PTSD from July 11, 
2005, as to the assigned effective date of the award of an 
increased rating. The RO had determined this effective date 
on the basis of the July 11, 2005 date of filing of the 
Veteran's increased rating claim.     

Generally, disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008);         38 C.F.R. § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 
38 C.F.R. § 4.1.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 70 percent rating may be assigned where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The present assigned effective date of June 11, 2005 for the 
award of a 100 percent disability rating for PTSD as 
indicated corresponds to the date on which the RO received 
the Veteran's June 2005 claim for increased rating for his 
service-connected psychiatric disability, then characterized 
as an anxiety reaction with psychosomatic symptoms. The 
initial November 2005 rating decision adjudicating the claim 
indicated the service-connected disability to be PTSD, and 
increased from 30 to 70 percent the applicable disability 
rating effective July 11, 2005. A later decision awarded a 
100 percent rating, retroactive to July 11, 2005. The RO has 
consistently implemented the July 11, 2005 effective date 
under applicable law, specifically under 38 C.F.R. § 
3.400(o)(1) that the assigned effective date will be the date 
the claim was received or entitlement arose, whichever is 
later. The law governing assignment of effective dates would 
also permit an award up to one-year preceding the date of 
claim where supported based on the evidence of record. 38 
C.F.R. § 3.400(o)(2). 

As the above provisions clearly indicate, a determinative 
issue in this case is what constitutes the operative date of 
claim. With this consideration in mind the Board has first 
carefully reviewed the claims file and further indication 
from the Veteran on relevant case history to resolve whether 
there was any earlier filed claim for benefits than that 
received on July 11, 2005.


In an August 1969 rating decision, the RO granted entitlement 
to service connection for anxiety reaction and assigned an 
initial 10 percent rating, effective from August 8, 1968, the 
date following the Veteran's separation from service.  The 
Veteran filed a claim for increased rating in September 1969. 
A July 1972 RO rating decision granted an increased 
evaluation of 30 percent for anxiety reaction with 
psychosomatic symptoms, effective March 16, 1972, based on VA 
and private psychiatric examination findings. 

The RO later considered an October 1974 VA psychiatric 
hospitalization report as an informal claim for increase. A 
December 1974 RO rating decision denied a rating in excess of 
30 percent on the basis that the RO did not consider the 
evidence to have shown a material change in the chronic level 
of service-connected disability. A January 1975 letter 
informed the Veteran that the claim for a rating higher than 
30 percent for a nervous disorder remained in a denial 
status. The Veteran did not appeal from the December 1974 
decision, or earlier rating decisions on the matter of an 
increased rating for an anxiety disorder.

The January 1976 correspondence received at the RO via 
transmittal from a Member of Congress states that the Veteran 
had expressed interest in the receipt of vocational 
rehabilitation benefits for pre-approval of a course of study 
at the Maryland Institute, College of Art. The RO approved 
this coursework, and began disbursement of Chapter 31 
vocational rehabilitation benefits for a period of study 
beginning in September 1977. The Veteran continued this 
program of education through the Fall 1980 semester.

The RO made adjustments to the level of monthly disbursements 
of disability compensation benefits based upon changes in the 
number and status of his dependents in June 1983, April 1986, 
and at several subsequent points the most recent of which was 
set forth in correspondence dated June 6, 2005. As mentioned, 
the date of receipt of the Veteran's claim specifically for 
an increased rating for service-connected psychiatric 
disability was July 11, 2005.  


In his hearing testimony the Veteran has described having 
undergone on or around 1972 treatment at several VA 
facilities in the vicinity of Baltimore including at the 
Baltimore VA Medical Center (VAMC), and Loch Raven and Fort 
Howard outpatient clinics. The Veteran discussed the history 
of his receipt of compensation benefits and vocational 
educational benefits, and alluded to several prior efforts 
beginning in 1971 to obtain a higher level of compensation 
for a psychiatric disability. A taped statement of a VA 
mental health counselor was played as a supplement to the 
record.

Based on the above, the July 11, 2005 correspondence 
continues to represent the correct date of entitlement, as 
there is no earlier pending unadjudicated claim on file.   
The Board has closely examined the record to verify that this 
is the case, and there is no evidence of a filing that 
comprised or may be construed as an unadjudicated claim for 
increased rating for a psychiatric disorder. There is no 
evidence to indicate that the Veteran informed any VA 
vocational rehabilitation counselor or RO personnel verbally 
or in writing during the time period since the RO's last 
denial of a claim for increase in December 1974 up until July 
2005, that he sought an increase in benefits. There is no 
additional indication that the Veteran filed an informal 
claim during this timeframe through a complaint filed with a 
Member of Congress, which as stated is recognized as a type 
of informal claim. There is also no written record in the 
claims file of the Veteran's participation in the process of 
obtaining further disability compensation benefits during 
this time period, apart from periodic adjustments to monthly 
monetary payments based on the status and number of 
dependents in his family. 

The record also includes VA outpatient treatment reports 
which show initial intake and assessment at the Baltimore VA 
Medical Center (VAMC) in April 2005, a few months before the 
relevant date of claim, however, these records were not 
actually printed out and associated with the file until well 
after July 11, 2005 and thus           did not constitute an 
informal claim under 38 C.F.R. § 3.157(b). In any event, even 
if showing a likely increase in severity of psychiatric 
symptomatology, those records would not substantiate a 
significantly earlier initial date of claim than that which 
has already been provided. 


The Board further notes that prior to receipt of the 
Veteran's July 11, 2005 claim, the December 1974 rating 
decision on file that last adjudicated a claim for higher 
rating for a psychiatric disorder was unappealed, and became 
final on the merits. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a). 

As a result, the Veteran could not raise a valid challenge to 
the assignment of a 30 percent rating for the entire time 
period considered by this decision, without advancing a 
theory of clear and unmistakable error in attempting to 
contravene the December 1974 decision's finality.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an 
earlier effective date represents disagreement with an 
effective date assigned pursuant to a final RO rating 
decision, in the absence of an attempt to vitiate the 
finality of that decision through an allegation of CUE, the 
claimant has merely raised a "freestanding" effective date 
claim that cannot remove the finality of the prior decision). 
Such a basis of entitlement has not been directly alleged in 
connection with the present case. As indicated above, the 
theory of entitlement based on CUE in and of itself is being 
referred to the RO for initial adjudication.

Accordingly, the applicable date of claim for determining the 
proper effective date for a 100 percent disability rating is 
July 11, 2005. The Board has carefully considered the 
evidence on file, and the applicable law and regulations do 
not permit a finding of any earlier date of claim. In 
determining the correct date of claim, the Board is obligated 
to follow the governing law that pertains to the assignment 
of effective dates. See 38 U.S.C.A. § 7104(c). There remains 
however the basis for increased compensation to the 100 
percent level for up to one year prior to the July 11, 2005 
date of claim. 38 C.F.R. § 3.400(o)(2). 

Through his June 2008 correspondence a VA physician, Deputy 
Director of Primary Care for the Maryland Health Care System 
(HCS) stated the opinion that as likely as not the Veteran 
had been 100 percent disabled since 1969 due to PTSD.              
The physician noted that he had been the Veteran's primary 
care provider since 2006. There is further of record a May 
2005 VA outpatient clinical record from this physician then 
stating a similar finding that the Veteran met the 
requirements for a 100 percent disability rating. 

Based on the above, it is factually ascertainable that the 
Veteran had PTSD symptomatology which met the criteria for 
assignment of a 100 percent evaluation as of July 11, 2004, 
during the year preceding his filing of a claim for increased 
rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. This VA 
physician has offered a competent and probative opinion as to 
his retroactive impression of the level of psychiatric 
symptomatology the Veteran has had over the previous years 
based upon first having treated him in early-2005. Hence, an 
earlier effective date of July 11, 2004 is warranted under 
the provisions of 38 C.F.R. § 3.400(o)(2).  

Under the statutes and regulations as stated above, an 
effective date earlier than July 11, 2004 is not 
appropriately granted.  While the Veteran, his spouse, and 
his counselor as expressed through the tape recording at the 
October 2008 hearing all argued that a 100 percent evaluation 
should be granted retroactive to either the date of the 
original claim, the Board is without authority to grant such 
relief.  See transcript, pages 11 to 14.

The determination in this matter is not governed exclusively 
by a factual finding of the severity of the disorder in 
question.  Instead, what must first be scrutinized and 
applied are the statutes and regulations which define the 
timeframe within which the evidence may be viewed.  Here, the 
timeframe for scrutiny begins one-year period prior to the 
date of submission of the claim for an increased rating and 
no earlier.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

It is well-settled that VA, including the Board, must follow 
all relevant laws and regulations. 38 U.S.C.A. § 7104(c) 
(West 2002). See also Vitarelli v. Seaton, 359 U.S. 535, 539-
40 (1959); Service v. Dulles, 354 U.S. 363, 383-89 (1957); 
United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 
265-68 (1954); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991) (Board not free to ignore regulation adopted by VA); 
see also Grivois v. Brown, 6 Vet. App. 136, 140 (1994) 
(citing Vitarelli, supra, for proposition that procedures 
must be provided to all similarly situated VA claimants).

It is very clear that the Veteran, as supported by his spouse 
and counselor, believe that his entitlement to a 100 percent 
rating should be retroactive to, at its earliest, the date he 
was discharged from active service.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

For the reasons stated therefore, an effective date of July 
11, 2004 for the award of a 100 percent rating for PTSD is 
granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. 4.3.


ORDER

An earlier effective date of July 11, 2004 for the award of a 
100 percent evaluation for PTSD is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


